Exhibit 10.1

CISCO SYSTEMS, INC.

EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated Effective as of December 12, 2018)

 

  I.

PURPOSE

The Cisco Systems, Inc. Employee Stock Purchase Plan is intended to provide
eligible employees of the Company and one or more of its Corporate Affiliates
with the opportunity to acquire a proprietary interest in the Company through
participation in offerings (each, a “Section 423 Offering”) under a plan
designed to qualify as an employee stock purchase plan under Section 423 of the
Internal Revenue Code (although the Company makes no undertaking or
representation to maintain such qualification). In addition, the Plan authorizes
the grant of purchase rights which do not qualify under Code Section 423
pursuant to any rules, procedures, agreements, appendices, or sub-plans adopted
by the Plan Administrator for such purpose for eligible employees of the
Company’s Designated Affiliates in particular locations outside the United
States (each, a “Non-423 Offering”).

 

  II.

DEFINITIONS

For purposes of administration of the Plan, the following terms shall have the
meanings indicated:

Affiliate means either a Corporate Affiliate or a Designated Affiliate.

Applicable Law means the requirements relating to the administration of
equity-based awards under state corporate laws, United States federal and state
securities laws, the Code, the rules of any stock exchange or quotation system
on which the Stock is listed or quoted, and the applicable laws of any non-U.S.
jurisdiction where purchase rights are, or will be, granted under the Plan.

Board means the Board of Directors of the Company.

Code means the United States Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder.

Company means Cisco Systems, Inc., a California corporation, and any corporate
successor to all or substantially all of the assets or voting stock of Cisco
Systems, Inc. which shall by appropriate action adopt the Plan.

Corporate Affiliate means any company which is either the parent corporation or
a subsidiary corporation of the Company (as determined in accordance with Code
Section 424), including any parent or subsidiary corporation which becomes such
after the Effective Date.

Designated Affiliate means any parent or subsidiary of the Company and any other
entities other than the Company in an unbroken chain of entities beginning with
the Company if, at the time of the granting of the option, each of the entities,
other than the last entity in the unbroken chain, owns or controls 50 percent or
more of the total ownership interest in one of the other entities in the chain,
which shall be designated by the Plan Administrator in its sole discretion as
participating in a Non-423 Offering under the Plan.



--------------------------------------------------------------------------------

Effective Date means the date shareholders of the Company approve this amendment
and restatement.

Eligible Earnings shall be determined by the Plan Administrator, or its
designee, in its discretion on a uniform and nondiscriminatory basis for any
offering period provided that such amount is paid to an Employee directly by any
Participating Company, consistent with the requirements of Code Section 423 for
any Offering qualified under Code Section 423. In addition, the Plan
Administrator or its designee has the authority to make decisions about how
Eligible Earnings should be interpreted for Employees outside the United States.

Employee means any person employed by the Company or any other Participating
Company within the meaning of Code Section 3401(c).

Offering means a Section 423 Offering or a Non-423 Offering of a right to
purchase shares under the Plan during an offering period as further described in
Article IV. Unless otherwise determined by the Plan Administrator, each Offering
under the Plan in which eligible Employees of the Company or a designated
Corporate Affiliate may participate will be deemed a “separate offering” for
purposes of Code Section 423 of the Code, even if the dates of the applicable
offering periods of each such Offering are identical, and the provisions of the
Plan will separately apply to each Offering. With respect to Section 423
Offerings, the terms of separate Offerings need not be identical provided that
all Employees granted purchase rights in a particular Offering will have the
same rights and privileges, except as otherwise may be permitted by Code
Section 423; a Non-423 Offering need not satisfy such requirements.

Participant means any Employee of a Participating Company who is actively
participating in the Plan.

Participating Company means the Company and such Affiliates as may be designated
from time to time by the Plan Administrator.

Plan means the Cisco Systems, Inc. Employee Stock Purchase Plan, as may be
amended from time to time.

Stock means shares of the common stock of the Company.

 

  III.

ADMINISTRATION

The Plan shall be administered by the Board or by a committee (the “Committee”)
comprised of at least two or more Board members appointed from time to time by
the Board (the “Plan Administrator”). The Plan Administrator (whether the Board
or the Committee) shall have full authority to administer the Plan, including
authority, without limitation, to (a) interpret and construe any provision of
the Plan; (b) adopt rules and regulations for administering the Plan, including
such rules as it may deem necessary to comply with the requirements of Code
Section 423; (c) determine eligibility, including whether Affiliates will
participate in a Section

 

2



--------------------------------------------------------------------------------

423 Offering or a Non-423 Offering of the Plan; (d) determine the terms and
conditions of any purchase right under the Plan; (e) amend an outstanding
purchase right, provided that the amended right otherwise conforms to the terms
of the Plan; and (f) adopt rules, procedures, agreements, appendices, or
sub-plans as it deems necessary or appropriate to permit the participation in
the Plan by eligible Employees who are foreign nationals or employed outside the
United States, as further set forth in Article X below.

Decisions of the Plan Administrator (or its designate) shall be final and
binding on all parties who have an interest in the Plan.

 

  IV.

OFFERING PERIODS AND PURCHASE PERIODS

(a) Stock shall be offered for purchase under the Plan through a series of
successive and/or overlapping offering periods until such time as (i) the
maximum number of shares of Stock available for issuance under the Plan shall
have been purchased or (ii) the Plan shall have been sooner terminated in
accordance with Article IX or shall terminate in accordance with Section XII(a).

(b) Under no circumstances shall any purchase rights granted under the Plan be
exercised, nor shall any shares of Stock be issued hereunder, until such time as
(i) the Plan shall have been approved by the Company’s shareholders and (ii) the
Company shall have complied with all applicable requirements of the Securities
Act of 1933 (as amended), all applicable listing requirements of any securities
exchange on which the Stock is listed, and all other applicable requirements
established by law or regulation.

(c) Unless otherwise determined by the Plan Administrator, the Plan shall be
implemented in a series of overlapping offering periods, each to be of such
duration (not to exceed twenty-four (24) months per offering period) as
determined by the Plan Administrator prior to the commencement date of the
offering period. Offering periods may commence at any time as determined by the
Plan Administrator, including at quarterly or semi-annual intervals over the
term of the Plan, and may consist of one or more purchase periods during which
payroll deductions are collected from Participants and accumulated under the
Plan. The Plan Administrator will announce the date each offering period will
commence and the duration of that offering period and its applicable purchase
period(s) in advance of the first day of such offering period.

(d) The Participant shall be granted a separate purchase right for each offering
period in which he/she participates. The purchase right shall be granted on the
first day of the offering period and shall be automatically exercised on the
last U.S. business day of the applicable purchase period within that offering
period or any earlier day the purchase right is to be exercised hereunder.

(e) An Employee may participate in only one offering period at a time.
Accordingly, an Employee who wishes to join a new offering period must withdraw
from the current offering period in which he/she is participating prior to the
last day of the current offering period in which the Employee participates and
must also enroll in the new offering period prior to the start date of that new
offering period at such time and in such manner as the Plan Administrator, in
its discretion, requires. The Plan Administrator, in its discretion, may require
an Employee who withdraws from one offering period to wait one full offering
period or purchase period before re-enrolling in a new offering period under the
Plan.

 

3



--------------------------------------------------------------------------------

  V.

ELIGIBILITY AND PARTICIPATION

(a) Each individual who is an Employee of a Participating Company on the
commencement date of any offering period under the Plan shall be eligible to
participate in the Plan for that offering period. The Plan Administrator may, in
its discretion, limit the Employees who are eligible to participate in the Plan
to those Employees who are regularly scheduled to work more than twenty
(20) hours per week or more than five (5) months per calendar year, unless
prohibited by Applicable Law. Notwithstanding the foregoing, in the case of a
Non-423 Offering, any Employee (or group of Employees) may be excluded from
participation in the Plan or an Offering thereunder if the Plan Administrator
has determined, in its sole discretion, that participation of such Employee(s)
is not advisable or practicable for any reason.

(b) In order to participate in the Plan for a particular offering period, the
Employee must complete the enrollment forms prescribed by the Plan Administrator
(including a purchase agreement and a payroll deduction authorization) and file
such forms with the Plan Administrator (or its designate) no later than the day
designated by the Plan Administrator in its discretion.

(c) Only Eligible Earnings may be used to participate and acquire Stock under
the Plan.

(d) The payroll deduction authorized by a Participant for purposes of acquiring
Stock under the Plan may be any multiple of 1% of the Eligible Earnings of the
Participant during the applicable purchase period, up to a maximum equal to the
lesser of (i) 10% of the Participant’s Eligible Earnings per purchase period and
(ii) 100% of the Participant’s Eligible Earnings that remain after subtracting
all other amounts that are to be deducted or withheld from such Eligible
Earnings per purchase period. The deduction rate so authorized shall continue in
effect for the entire period the purchase right remains outstanding, unless the
Participant shall, prior to the end of the offering period for which the
purchase right will remain in effect, reduce such rate (but not below 1%) by
filing the appropriate form with the Plan Administrator (or its designate). The
reduced rate shall become effective as soon as practicable following the filing
of such form. Payroll deductions, however, will automatically cease upon the
termination of the Participant’s purchase right in accordance with Sections
VII(e) or (f) below. The Plan Administrator, in its discretion, may adopt rules
limiting the number of payroll deduction rate changes a Participant may make in
a single offering period or purchase period.

 

  VI.

STOCK SUBJECT TO PLAN

(a) The Stock purchasable by Participants under the Plan shall be authorized but
unissued Stock. The total number of shares which may be issued under the Plan,
in the aggregate, shall not exceed 721,400,000 shares (subject to adjustment
under subparagraph (b) below). Such share reserve includes the 100,000,000 share
increase approved by the Board on October 3, 2018 and subject to the approval of
the shareholders at the 2018 Annual Meeting. For

 

4



--------------------------------------------------------------------------------

avoidance of doubt, up to the maximum number of shares reserved under this
subparagraph (a) may be used to satisfy purchases of shares under Section 423
Offerings and any remaining portion of such maximum number of shares may be used
to satisfy purchases of shares under Non-423 Offerings.

(b) In the event any change is made to the Stock purchasable under the Plan by
reason of (I) any merger, consolidation or reorganization or (II) any stock
dividend, stock split, recapitalization, combination of shares or other change
affecting the outstanding Stock as a class without the Company’s receipt of
consideration, then unless such change occurs in connection with a Section
VII(l) transaction, appropriate adjustments shall be made by the Plan
Administrator to (i) the class and maximum number of shares issuable in the
aggregate over the term of the Plan, (ii) the class and maximum number of shares
purchasable per Participant on any one purchase date, and (iii) the class and
number of shares and the price per share of the Stock subject to each purchase
right at the time outstanding under the Plan.

 

  VII.

PURCHASE RIGHTS

An Employee who participates in the Plan for a particular offering period shall
have the right to purchase Stock with Eligible Earnings upon the terms and
conditions set forth below and shall execute a purchase agreement embodying such
terms and conditions and such other provisions (not inconsistent with the Plan)
as the Plan Administrator may deem advisable.

(a) Purchase Price. The U.S. Dollar purchase price per share shall be at least
equal to the lesser of (i) 85% of the fair market value per share of Stock on
the date on which the purchase right is granted or (ii) 85% of the fair market
value per share of Stock on the date the purchase right is exercised. For
purposes of determining such fair market value (and for all other valuation
purposes under the Plan), the fair market value per share of Stock on any
relevant date shall be the closing selling price per share on such date, as
officially quoted on the principal exchange on which the Stock is at the time
traded or, if not traded on any such exchange, the closing selling price per
share of the Stock on such date, as reported on the Nasdaq National Market. If
there are no sales of Stock on such day, then the closing selling price for the
Stock on the next preceding day for which there does exist such quotation shall
be determinative of fair market value.

(b) Number of Purchasable Shares. The number of shares purchasable by a
Participant upon the exercise of an outstanding purchase right shall be the
number of whole shares obtained by dividing the amount collected from the
Participant through payroll deductions during each purchase period the purchase
right remains outstanding by the purchase price in effect for each such purchase
period. Any remaining amount in the Participant’s account shall be automatically
refunded to the Participant. However, the maximum number of shares purchasable
by any Participant on any one purchase date shall not exceed 22,500 shares
(subject to adjustment under Section VI(b)), and any amount not applied to the
purchase of Stock on behalf of a Participant by reason of such limitation shall
be refunded to that Participant.

Under no circumstances shall purchase rights be granted under the Plan to any
Employee if such Employee would, immediately after the grant, own (within the
meaning of Code Section 424(d)), or hold outstanding options or other rights to
purchase, stock possessing 5% or more of the total combined voting power or
value of all classes of stock of the Company or any of its Corporate Affiliates.

 

5



--------------------------------------------------------------------------------

In addition, the accrual limitations of Article VIII shall apply to all purchase
rights.

(c) Payment. Unless otherwise determined by the Plan Administrator, Payment for
Stock purchased under the Plan shall be effected by means of the Participant’s
authorized payroll deductions of Eligible Earnings. Such deductions shall begin
on the first pay day coincident with or immediately following the commencement
date of the relevant purchase period and, unless terminated earlier pursuant to
Sections VII(e) or (f) below, shall terminate with the pay day ending with or
immediately prior to the last day of the purchase period. The amounts so
collected shall be credited to the book account maintained by the Company on the
Participant’s behalf under the Plan, but no interest shall be paid on the
balance from time to time outstanding in such book account. The amounts
collected from a Participant may be commingled with the general assets of the
Company and may be used for general corporate purposes.

(d) Conversion into U.S. Dollars. For purposes of determining the number of
shares purchasable on any purchase date under the Plan by a Participant whose
Eligible Earnings are paid in a currency other than U.S. Dollars, the payroll
deductions credited to such Participant’s book account during each purchase
period shall be converted into U.S. Dollars on the purchase date for that
purchase period on the basis of the exchange rate in effect on such date. The
Plan Administrator shall have the absolute discretion to determine the
applicable exchange rate to be in effect for each purchase date by any
reasonable method (including, without limitation, the exchange rate actually
used by the Company for its intra-Company financial transactions for the month
of such transfer). Any changes or fluctuations in the exchange rate at which the
payroll deductions collected on the Participant’s behalf are converted into U.S.
Dollars on each purchase date shall be borne solely by the Participant.

(e) Withdrawal from Offering Period.

(i) A Participant may withdraw from an offering period by filing the prescribed
notification form with the Plan Administrator (or its designate) on or prior to
the date required by the Plan Administrator in its discretion. No further
payroll deductions shall be collected from the Participant with respect to that
offering period, and the Participant shall have the following election with
respect to any payroll deductions for the applicable purchase period collected
prior to the withdrawal date: (A) have the Company refund, in the currency
originally collected, the payroll deductions which the Participant made under
the Plan during that purchase period or (B) have such payroll deductions held
for the purchase of shares at the end of such purchase period. If no such
election is made, then such payroll deductions shall automatically be refunded
at the end of such purchase period, in the currency originally collected.

(ii) The Participant’s withdrawal from a particular offering period shall be
irrevocable and shall also require the Participant to re-enroll in the Plan (by
making a timely filing of a new purchase agreement and payroll deduction
authorization) if the Participant wishes to resume participation in a subsequent
offering period.

 

6



--------------------------------------------------------------------------------

(f) Termination of Employment/Leave of Absence. Except as provided in Section
VII(m) below, if a Participant ceases to remain an Employee while his/her
purchase right remains outstanding, then such purchase right shall immediately
terminate and all sums previously collected from the Participant during the
purchase period in which such termination occurs shall be promptly refunded to
the Participant. However, should the Participant die or become permanently
disabled while in Employee status or should the Participant cease active service
by reason of a leave of absence, then the Participant (or the person or persons
to whom the rights of the deceased Participant under the Plan are transferred by
will or by the laws of descent and distribution) shall have the election,
exercisable up until the end of the purchase period in which the Participant
dies or becomes permanently disabled or in which the leave of absence commences,
to (i) withdraw all the funds in the Participant’s payroll account at the time
of his/her cessation of Employee status or the commencement of such leave or
(ii) have such funds held for the purchase of shares at the end of such purchase
period. If no such election is made, then such funds shall automatically be held
for the purchase of shares at the end of such purchase period. In no event,
however, shall any further payroll deductions be added to the Participant’s
account for amounts paid following his/her cessation of Employee status or the
commencement of such leave unless such amounts were earned prior to the
commencement of such leave. Should the Participant return to active service
(x) within three (3) months following the commencement of his/her leave of
absence or (y) prior to the expiration of any longer period for which such
Participant’s right to reemployment with the Company is guaranteed by statute or
contract, then his/her payroll deductions under the Plan shall automatically
resume upon his/her return at the rate in effect at the time the leave began,
and if a new purchase period begins during the period of the leave, then the
Participant will automatically be enrolled in that purchase period at the rate
of payroll deduction in effect for him/her at the time the leave commenced, but
payroll deductions for that purchase period shall not actually begin until the
Participant returns to active service. However, an individual who returns to
active employment following a leave of absence that exceeds in duration the
applicable (x) or (y) time period will be treated as a new Employee for purposes
of subsequent participation in the Plan and must accordingly re-enroll in the
Plan (by making a timely filing of the prescribed enrollment forms) on or before
the start date of any subsequent offering period in which he or she wishes to
participate.

For purposes of the Plan: (a) a Participant shall be considered to be an
Employee for so long as such Participant remains in the active employ of the
Company or any other Participating Company under the Plan, and (b) a Participant
shall be deemed to be permanently disabled if he/she is unable, by reason of any
medically determinable physical or mental impairment expected to result in death
or to be of continuous duration of at least twelve (12) months, to engage in any
substantial gainful employment.

(g) Stock Purchase. The Stock subject to the purchase right of each Participant
(other than Participants whose purchase rights have previously terminated in
accordance with Sections VII(e) or (f) above) shall be automatically purchased
on the Participant’s behalf on the last U.S. business day of the purchase period
for which such purchase right remains outstanding. The purchase shall be
effected by applying the amount credited to each Participant’s book account, as
converted into U.S. Dollars if necessary, on the last U.S. business date of the
purchase period to the purchase of whole shares of Stock (subject to the
limitations on the maximum number of purchasable shares set forth in Section
VII(b)) at the purchase price in effect for such purchase period.

 

7



--------------------------------------------------------------------------------

(h) Proration of Purchase Rights. Should the total number of shares of Stock to
be purchased pursuant to outstanding purchase rights on any particular purchase
date exceed the number of shares then available for issuance under the Plan and
the Sub-Plan, the Plan Administrator shall make a pro-rata allocation of the
available shares on a uniform and nondiscriminatory basis, and any amounts
credited to the accounts of Participants shall, to the extent not applied to the
purchase of Stock, be refunded to the Participants, in the currency originally
collected.

(i) Shareholder Rights. A Participant shall have no rights as a shareholder with
respect to shares covered by the purchase rights granted to the Participant
under the Plan until the shares are actually purchased on the Participant’s
behalf in accordance with Section VII(g). No adjustments shall be made for
dividends, distributions or other rights for which the record date is prior to
the purchase date.

(j) ESPP Broker Account. The shares purchased on behalf of each Participant
shall be deposited directly into a brokerage account which the Company shall
establish for the Participant at a Company-designated brokerage firm. The
account will be known as the ESPP Broker Account. The Plan Administrator may
adopt such policies and procedures for the Plan as it determines is appropriate,
including for Participants in a Section 423 Offering, policies and procedures
regarding the transfer of shares from a Participant’s ESPP Broker Account before
those shares have been held for the requisite period necessary to avoid a
disqualifying disposition of such shares under the U.S. Federal tax laws. The
Company may require a Participant to retain the shares purchased on his or her
behalf in the Participant’s ESPP Broker Account until the sale of such shares.

(k) Assignability. No purchase rights granted under the Plan shall be assignable
or transferable by a Participant other than by will or by the laws of descent
and distribution, and during the Participant’s lifetime the purchase rights
shall be exercisable only by the Participant.

(l) Merger or Liquidation of Company. In the event the Company or its
shareholders enter into an agreement to dispose of all or substantially all of
the assets or outstanding capital stock of the Company by means of a sale,
merger or reorganization in which the Company will not be the surviving
corporation (other than a reorganization effected primarily to change the State
in which the Company is incorporated, a merger or consolidation with a
wholly-owned subsidiary, or any other transaction in which there is no
substantial change in the shareholders of the Company or their relative stock
holdings, regardless of whether the Company is the surviving corporation) or in
the event the Company is liquidated, then all outstanding purchase rights under
the Plan shall automatically be exercised immediately prior to the consummation
of such sale, merger, reorganization or liquidation by applying all sums
previously collected from Participants during the purchase period of such
transaction to the purchase of whole shares of Stock, subject, however, to the
applicable limitations of Section VII(b).

(m) Acquisitions and Dispositions. The Plan Administrator may, in its sole and
absolute discretion and in accordance with principles under Code Section 423,
create special offering periods for individuals who become Employees solely in
connection with the acquisition of another company or business by merger,
reorganization or purchase of assets and may provide for special purchase dates
for Participants who will cease to be Employees solely in connection

 

8



--------------------------------------------------------------------------------

with the disposition of all or a portion of any Participating Company or a
portion of the Company, which offering periods and purchase rights granted
pursuant thereto shall, notwithstanding anything stated herein, be subject to
such terms and conditions as the Plan Administrator considers appropriate in the
circumstances.

(n) Tax, Withholding and Other Required Deductions. At the time a Participant’s
purchase right or the shares of Stock acquired pursuant to such purchase right
is subject to tax or any other mandatory deduction, the Participant shall make
adequate provision for all applicable tax obligations, withholding obligations
or other mandatory deductions, if any, of the Participant and/or the applicable
Participating Company. The applicable Participating Company may, but shall not
be obligated to, withhold from the Participant’s compensation or any other
payments due the Participant the amount necessary to meet such tax obligations,
withholding obligations or mandatory deductions or withhold from the proceeds of
the sale of shares of Stock or any other method of withholding the Company
and/or the applicable Participating Company deems appropriate. The Company
and/or the applicable Participating Company shall have the right to take such
other action as may be necessary in the opinion of the Company or the applicable
Participating Company to satisfy such tax obligations, withholding obligations
or mandatory deductions.

(o) Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares, the Company
will not be required to deliver any shares of Stock issuable upon exercise of a
purchase right under the Plan prior to the completion of any registration or
qualification of the shares under any Applicable Law, or prior to obtaining any
approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval the Plan
Administrator will, in its absolute discretion, deem necessary or advisable. The
Company is under no obligation to register or qualify the shares with any state
or foreign securities commission, or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. If, pursuant to
this Section VII(o), the Plan Administrator determines that the shares will not
be issued to any Participant, any payroll deductions credited to such
Participant’s account will be promptly refunded, without interest, to the
Participant, without any liability to the Company or any Affiliate.

(p) Transfer of Employment. Unless otherwise determined by the Plan
Administrator, a Participant whose employment transfers or whose employment
terminates with an immediate rehire (with no break in service) by or between the
Company and a Participating Company will not be treated as having ceased to be
an Employee for purposes of participating in the Plan or an Offering thereunder;
however, if a Participant transfers from a Section 423 Offering to a Non-423
Offering, the exercise of the Participant’s purchase right will be qualified
under the Section 423 Offering only to the extent that such exercise complies
with Section 423 of the Code. If a Participant transfers from a Non-423 Offering
to a Section 423 Offering, the exercise of the Participant’s purchase right will
remain non-qualified under the Non-423 Offering.

 

9



--------------------------------------------------------------------------------

  VIII.

ACCRUAL LIMITATIONS

(a) No Participant shall be entitled to accrue rights to acquire Stock pursuant
to any purchase right outstanding under this Plan if and to the extent such
accrual, when aggregated with (I) Stock rights accrued under other purchase
rights outstanding under this Plan and (II) similar rights accrued under other
employee stock purchase plans (within the meaning of Code Section 423) of the
Company or any Corporate Affiliate, would otherwise permit such Participant to
purchase more than Twenty-Five Thousand U.S. Dollars (US$25,000) worth of stock
of the Company or any Corporate Affiliate (determined on the basis of the fair
market value of such stock on the date or dates such rights are granted to the
Participant) for each calendar year such rights are at any time outstanding.

(b) For purposes of applying the accrual limitations of Section VIII(a), the
right to acquire Stock pursuant to each purchase right outstanding under the
Plan shall accrue as follows:

(i) The right to acquire Stock under each such purchase right shall accrue as
and when the purchase right first becomes exercisable on the last U.S. business
day of each purchase period the right remains outstanding.

(ii) No right to acquire Stock under any outstanding purchase right shall accrue
to the extent the Participant has already accrued in the same calendar year the
right to acquire Twenty-Five Thousand U.S. Dollars (US$25,000) worth of Stock
(determined on the basis of the fair market value on the date or dates of grant)
pursuant to one or more purchase rights held by the Participant during such
calendar year.

(iii) If by reason of the Section VIII(a) limitations, one or more purchase
rights of a Participant do not accrue for a particular purchase period, then the
payroll deductions which the Participant made during that purchase period with
respect to such purchase rights shall be promptly refunded in the currency
originally collected.

(c) In the event there is any conflict between the provisions of this
Article VIII and one or more provisions of the Plan or any instrument issued
thereunder, the provisions of this Article VIII shall be controlling.

 

  IX.

AMENDMENT AND TERMINATION

(a) The Board or the Compensation Committee of the Board may from time to time
alter, amend, suspend or discontinue the Plan; provided, however, that no such
action shall adversely affect purchase rights or rights under Article XII below,
at the time outstanding under the Plan, unless necessary or desirable to comply
with any Applicable Law and provided, further, that no such action of the Board
or the Compensation Committee of the Board may, without the approval of the
shareholders of the Company, increase the number of shares issuable under the
Plan (other than adjustments pursuant to Sections VI(b) and VII(b)), alter the
purchase price formula so as to reduce the purchase price specified in the Plan,
or materially modify the requirements for eligibility to participate in the
Plan.

(b) Without shareholder approval and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Plan
Administrator shall be entitled to, in addition to, and without limitation with
respect to, what is permitted pursuant to Section IX(a), cancel or change the
purchase periods, limit the frequency and/or number of changes in the amount
withheld during a purchase period, permit payroll withholding in excess

 

10



--------------------------------------------------------------------------------

of the amount designated by a Participant in order to adjust for delays or
mistakes in the Company’s processing of properly completed enrollment forms,
establish reasonable waiting and adjustment periods and/or accounting and
crediting procedures to ensure that amounts applied toward the purchase of Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Eligible Earnings, and establish such other limitations or
procedures as the Plan Administrator determines in its sole discretion advisable
which are consistent with the Plan.

 

  X.

NON-U.S. OFFERINGS

Notwithstanding any provision to the contrary in this Plan, the Plan
Administrator may adopt such rules, procedures, agreements, appendices, or
sub-plans (collectively, “Sub-Plans”) relating to the operation and
administration of the Plan to accommodate local laws, customs and procedures for
jurisdictions outside of the United States, the terms of which Sub-Plans may
take precedence over other provisions of this Plan, with the exception of
Article VI and Section XIII(a) hereof, but unless otherwise superseded by the
terms of such Sub-Plan, the provisions of this Plan will govern the operation of
such Sub-Plan. To the extent inconsistent with the requirements of Code
Section 423, any such Sub-Plan will be considered part of a Non-423 Offering,
and purchase rights granted thereunder will not be required by the terms of the
Plan to comply with Code Section 423. Without limiting the generality of the
foregoing, the Plan Administrator is authorized to adopt Sub-Plans for
particular non-U.S. jurisdictions that modify the terms of the Plan to meet
applicable local requirements, customs or procedures regarding, without
limitation, (i) eligibility to participate, (ii) the definition of Eligible
Earnings, (iii) the dates and duration of offering periods and purchase periods,
(iv) any minimum or maximum amount of payroll deductions, a Participant may make
in an offering period or other specified period under the applicable Sub-Plan,
(v) the method of contribution to the Plan, including by means of check, wire
transfer, electronic fund transfer or such other contribution method other than
payroll deductions, (vi) the establishment of bank, building society or trust
accounts to hold payroll deductions or other contributions to the Plan,
(vii) the payment of interest, (viii) conversion of local currency,
(ix) obligations to pay payroll tax, (x) withholding procedures and
(xi) handling of share issuances.

 

  XI.

CODE SECTION 409A

Rights to purchase Stock granted under the Section 423 Offering are intended to
be exempt from the application of Section 409A of the Code and rights to
purchase Stock granted under the Non-423 Offering are intended either to be
exempt from, or in compliance with, Section 409A of the Code. In furtherance of
the foregoing and notwithstanding any provision in the Plan to the contrary, if
the Plan Administrator determines that a right granted under the Plan may be
subject to Section 409A of the Code or that any provision in the Plan would
cause a right under the Plan to be subject to Section 409A of the Code, the Plan
Administrator may, but shall not be required to, amend the terms of the Plan
and/or of an outstanding right granted under the Plan, or take such other action
the Plan Administrator determines is necessary or appropriate, in each case,
without the Participant’s consent, to exempt any outstanding right or future
right that may be granted under the Plan from or to allow any such rights to
comply with Section 409A of the Code or to mitigate any adverse tax consequences
arising under Section 409A. Notwithstanding the foregoing, the Company makes no
representation that the right to purchase Stock under the Plan is exempt from,
or compliant with, Section 409A of the Code and shall have no liability to a
Participant or any other party if the right to purchase Stock under the Plan
that is intended to be exempt from or compliant with Section 409A of the Code is
not so exempt or compliant or for any action taken by the Plan Administrator
with respect thereto.

 

11



--------------------------------------------------------------------------------

  XII.

DISPUTE RESOLUTION

(a) Agreement to Arbitrate. Effective on January 2, 2019, an Employee or other
individual (collectively “Covered Person”) manifests his or her agreement to
arbitrate, without need for signature on the Covered Person’s part, by
(i) enrolling in or remaining enrolled in the Plan, (ii) asserting a claim for
Stock the Covered Person could purchase or other participation rights under the
terms of the Plan (“Claim for Stock”), or (iii) asserting a claim for damages
measured in whole or part by the value of Stock or participation rights the
Covered Person could purchase or claim under the terms of the Plan had the
Covered Person been enrolled in or otherwise been entitled to Stock or
participation rights under the Plan and made required payroll deductions (“Claim
for Damages”). The Company manifests its agreement to arbitrate, without need
for signature on its part, by sponsoring the Plan. This agreement to arbitrate
will govern any claims under the Plan and takes precedence over any other
agreement to arbitrate with the Company outside of the Plan.

(b) Arbitrable Claims. The Company and a Covered Person mutually consent to the
resolution by arbitration of all claims or controversies (“Claims”), past,
present or future. Claims include, but are not limited to, those (i) arising out
of or relating to the Plan or any related documents, or seeking their
enforcement or interpretation, (ii) alleging a breach, default, or
misrepresentation related to any of the above, or (iii) alleging a Claim for
Stock or a Claim for Damages. Claims shall be resolved under the Employment
Arbitration Rules of JAMS, which are available at www.jamsadr.com (“JAMS Rules”)
or from the Company at the request of any Covered Person; provided, however,
that notwithstanding any provision of the JAMS Rules, a court of competent
jurisdiction (and not an arbitrator) shall resolve any dispute about the
formation, validity, or enforceability of any provision of this arbitration
agreement. All parties waive any right to a court or jury trial on any Claim.
Nothing in this arbitration agreement prevents a Covered Person from filing or
recovering pursuant to a complaint, charge, or other communication with any
federal, state, or local governmental or law enforcement agency.

(c) Persons Entitled to Arbitrate. This arbitration agreement applies to and may
be invoked by any Covered Person, and the Company, its affiliated companies, the
shareholders, owners, directors, employees or agents of any such company, and
all successors and assigns of any of them.

(d) Individualized Dispute Resolution. Notwithstanding any provision of the JAMS
Rules, arbitration shall occur on an individual basis only. To the maximum
extent permitted by law (after application of Federal Arbitration Act preemption
principles), a Covered Person and all other parties waive the right to initiate,
participate in, or recover through, any class or collective action.

(e) Costs and Fees. To the maximum extent permitted by law, the arbitrator shall
award the prevailing party its costs and reasonable attorney’s fees; provided,
however, that the arbitrator at all times shall apply the law for the shifting
of costs and fees that a court would apply to the claim(s) asserted.

 

12



--------------------------------------------------------------------------------

(f) Applicable Law. Notwithstanding Section XIII(d) below, the Federal
Arbitration Act (“FAA”) shall govern this arbitration agreement. If for any
reason the FAA does not apply, then the applicable arbitration law shall be that
of the state in which a Covered Person renders or last rendered services to the
Company.

(g) Severability. If any provision of this Article XII is found to be void or
unenforceable, that provision shall be severed while leaving the balance of this
Article XII intact.

 

  XIII.

GENERAL PROVISIONS

(a) The Plan shall terminate upon the earlier of (i) January 3, 2030 or (ii) the
date on which all shares available for issuance under the Plan and any Sub-Plan
shall have been sold pursuant to purchase rights exercised under the Plan and
any Sub-Plan, except for the dispute resolution provisions in Article XII above,
which shall survive and continue after the termination of the Plan.

(b) All costs and expenses incurred in the administration of the Plan shall be
paid by the Company.

(c) Neither the action of the Company in establishing the Plan, nor any action
taken under the Plan by the Board or the Plan Administrator, nor any provision
of the Plan itself shall be construed so as to grant any person the right to
remain in the employ of the Company or any Affiliate for any period of specific
duration, and such person’s employment may be terminated at any time, with or
without cause.

(d) Except as provided by Section XII(f) above, the provisions of the Plan shall
be governed by the laws of the State of California, without resort to that
State’s conflicts-of-laws rules.

 

13